                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

PAUL E. GAVIN and LINDA V. GAVIN,

               Plaintiffs,

v.                                                     Case No.: 2:18-cv-532-FtM-38MRM

TERAPHYSICS CORPORATION
and LOUIS FISI,

               Defendants.
                                              /

                                   OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (Doc. 90), recommending that default judgment be entered against

Defendant Teraphysics Corporation under Fed. Rs. Civ. P. 16(f) and 37(d) for its failure

to comply with the Court’s Orders (Doc. 82, Doc. 84, Doc. 89) to obtain counsel and

otherwise show cause why it failed to do so.             No party objects to the Report and

Recommendation, and the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.2

       Accordingly, it is now

       ORDERED:

       (1)     The Report and Recommendation (Doc. 90) is ACCEPTED and ADOPTED

and the findings incorporated herein.

       (2)     The Court grants a default against Teraphysics Corporation for failure to

comply with this Court’s Orders to Show Cause to obtain legal counsel. However, the

Court will withhold the entry of judgment until the conclusion of this case.

       DONE and ORDERED in Fort Myers, Florida this 2nd day of December, 2019.




Copies: All Parties of Record




2
  Although the Court previously questioned its subject matter jurisdiction over this case (Doc. 67),
that issue is still live and has not yet been determined by the Court.




                                                 2
